Citation Nr: 0831020	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 06-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1. Entitlement to service connection for residuals of a 
shrapnel wound of the left hand with arthritis.

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals, foreign body removal from 
the left hand with arthritis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955. He also had unverified service from December 1949 to 
February 1951 with the U.S. Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and February 2006 rating 
decisions of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. There is no competent medical evidence that shows that the 
veteran had a shrapnel wound of the left hand in service, or 
that a left hand wound is related to an incident of service. 

2. Any disability incurred by the veteran following the 
January 2002 left hand surgery at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia, did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable. 


CONCLUSIONS OF LAW

1. A shrapnel wound of the left hand with arthritis was not 
incurred in or aggravated by service. 38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 

2. The criteria for establishing entitlement to compensation 
benefits for residuals, foreign body removal from the left 
hand with arthritis, claimed to be the result of VA 
treatment, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R.
§ 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in April 2004 and November 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
June 2008. However, since the preponderance of the evidence 
is against the claims, any appropriate disability rating and 
effective date to be assigned as to these claims is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA medical evidence to include VA outpatient 
treatment records, a VA medical opinion, and statements from 
the veteran. The veteran was also given the opportunity to 
submit any additional records. There are no known additional 
records or information to obtain. The veteran testified 
before a hearing officer at the RO in June 2006. He also 
scheduled a Central Office hearing for August 2008, but later 
cancelled the hearing. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.

Service Connection 

The veteran maintains that service connection for residuals 
of a shrapnel wound of the left hand with arthritis is 
warranted. He asserts that while in service, he was hit with 
shrapnel. He alleges that he removed the shrapnel from his 
legs and arms, but never knew of any shrapnel in his left 
hand until 2001, when his physician located it and decided to 
remove it. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for residuals of a 
shrapnel wound of the left hand due to service. There is no 
evidence to support the veteran's account of having sustained 
the injury in service, nor evidence indicating that the 
veteran has a present disability resulting from service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The veteran's account is that while he was stationed at Camp 
Lejeune in 1949 or 1950, a fellow serviceman brought a clip 
of ammunition from home and used it to shoot at a rock. The 
veteran alleges that splatter hit him and he sustained 
shrapnel in his legs and left arm. He testified that he 
picked the shrapnel out of his legs and left arm, but was 
never aware of any shrapnel in his left hand. He stated that 
he did not make any medical or other reports of the incident; 
did not receive treatment; has no contact with anyone who was 
a witness to the incident, and received no treatment until 
2001 when he had shrapnel removed from his left hand by VA. 
He also testified that he was never exposed to any other 
incident where he could sustain a shrapnel wound. 

As an initial matter, there is corroboration for the 
veteran's account of the in-service incident. Apart from the 
fact that the veteran, in admitting that he did not then 
report the incident, concedes that no contemporaneous account 
of incident occurs, service medical records which could be 
gleaned to show some incident of the event belie the 
veteran's allegation. 

In particular, the medical report generated most 
contemporaneously with the claimed event is a February 1951 
Report of Medical Examination, generated when the veteran had 
the rank of Private First Class in the U.S. Marine Corps 
Reserve. Its date, and the indication of the veteran's rank, 
indicate that the veteran then had served with the reserve 
force for a prior period. However, the report indicates that 
no abnormalities were found on clinical evaluation as to the 
veteran's skin, or as to any other physical part or system, 
apart from a dental infection.

This service medical record is highly probative, as it was 
prepared with the specific view of ascertaining the veteran's 
then-state of physical fitness, and is akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

An April 1951 entrance examination and April 1955 separation 
examination from his Air Force service are also devoid of 
findings, treatment, or diagnosis for a left hand wound. 
Upper extremities on all of these examinations proved normal. 

Since service, the medical evidence of record shows that the 
veteran underwent surgery at VA in December 2001 and 
January 2002 for removal of a foreign body from the left 
hand. 

In December 2001, the veteran underwent an operative 
procedure at VA for removal of what was described as a tiny 
foreign body approximately 1 mm in diameter that was metallic 
and fairly firm. Exploration of the left hand at that time 
proved fruitless and he underwent exploratory surgery again 
to remove the foreign body in January 2002. At that time, 
fluoroscopy was used and the foreign body was removed. The 
foreign body was not described by the examiner at any time as 
shrapnel. 

The only indication that the veteran's foreign body removed 
from his left hand in January 2002 was a residual of shrapnel 
sustained in service is the veteran's statement. As noted 
above, there is no evidence to indicate the occurrence of any 
in-service event as the veteran alleges and his account is 
not support by medical evidence prepared shortly after the 
alleged event. 

To the extent that the veteran contends that he currently has 
a disability of the left hand (arthritis) that is the result 
of service, it is well established that as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, his own opinion and his theories as to the 
foreign body in his left hand and the residuals thereof do 
not constitute competent medical evidence in support of his 
claim and thus carry no probative weight on the critical 
question in this matter of causation. Service connection for 
residuals of a shrapnel wound of the left hand with arthritis 
is not warranted, and the appeal is denied. 




Compensation pursuant to 38 U.S.C.A. § 1151

The veteran contends that he incurred residuals of a foreign 
body removal from his left hand with arthritis as a result of 
VA medical treatment, and is therefore entitled to 
compensation under the provisions of 38 U.S.C.A § 1151. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 
2002).
 
A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a). 
This change became effective September 2, 2004. 69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997). A review of the record reveals that the veteran 
submitted his claim for compensation in September 2002. 

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361. 
It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent. To establish the proximate 
cause of an additional disability or death it must be shown 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen. The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. Id. 

There is no competent medical evidence of negligence or other 
fault on the part of VA in the left hand surgery, nor is 
there evidence of any event that was not reasonably 
foreseeable.

In December 2001, the veteran was seen by VA to surgically 
remove a foreign body from the veteran's left hand. A consent 
form was signed by the veteran and witnessed by another who 
was not a member of the operating team. The outpatient 
procedure progress note indicated that risks, benefits, 
alternatives and consequences of the procedure were addressed 
and discussed with the patient. These were not limited to a 
bad scar, infection, an inability to find the foreign body, 
and injury to the deep strictures. 
The medical evidence indicated that there was a palpable 
object under the skin of the left thenar eminence (between 
the thumb and index). There was a large vein exploration and 
search failed to obtain the foreign body that had been seen 
on x-ray. The veteran's hand was sutured and he was told to 
return in one month. 

In January 2002, the veteran was seen again by VA in an 
attempt to remove the foreign body from his left hand. The 
removal of the foreign body was to be performed with the help 
of fluoroscopy. Another consent form was signed by the 
veteran and witnessed by another who was not a member of the 
operating team. The outpatient procedure progress note 
indicated that risks, benefits, alternatives and consequences 
of the procedure were addressed and discussed with the 
patient. These were not limited to an inability to find the 
foreign body, infection, and a bad scar. The medical evidence 
showed that the foreign body was found with the aid of 
fluoroscopy and a counter incision. After retrieving the 
foreign body, the incision was closed with interrupted 
stitches and nylon. One complication was a small artery cut 
unexpectedly. 

In August 2006, the veteran underwent a VA examination. 
Examination of the left hand showed that the hand was warm 
and that the color was good. There were two longitudinal 
scars within the first interdigit web. The scars were well 
healed, no keloid formation, not sensitive to touch, no 
induration, no adhesion, and no disfigurement. Manipulation 
of the left thumb was painful. Monofilament study of the 
nervous system showed hypersensitivity in the dorsal aspect 
of the thumb and interdigit web as well as the lateral 
portion of the index finger. Radial and ulnar pulses were 
palpable. Capillary circulation of the fingers including the 
thumb and index finger was normal. There was no clinical 
evidence of ischemia. Muscle strength against gravity and 
force in both hands was equal and good. Range of motion of 
the fingers revealed that he was able to reach with the tip 
of his fingers the medial fold of the palm and with the tip 
of the thumb the tip of all of his other fingers. He had a 
pin in the base of his thumb during movement of the finger. 
X-ray examination of the left hand showed degenerative 
arthritis at the base of the thumb. The diagnoses were status 
post surgical exploration of the left first interdigit space 
for removal of a foreign body with residual pain, burning 
sensation along the dorsal aspect of the thumb and interdigit 
web, and degenerative arthritis of the left thumb. The 
examiner stated that the original surgery was done because of 
having a prominent dark area suspected of foreign body which 
was found to be a prominent engorged vein. The site of the 
surgical incision was in the vicinity of the foreign body and 
the surgeon knew the location of the foreign body. The 
examiner stated that it was usually very difficult to find a 
small metallic foreign body even though a magnet was used. 
The initial operation was terminated and the wound healed 
well without complication. The second surgical incision was 
made over the previous scar indicating that the surgeon was 
convinced that the foreign body was located in the vicinity 
of the first exploration. During the second procedure, a C-
arm was used under fluoroscopy and a very small foreign body 
was found and removed. The examiner observed that while an 
incidental cut of a small artery branch was sustained, it was 
not harmful and likely not preventable. 

The examiner stated that the surgery was done properly and 
with proper skill. The examiner stated that the reason for 
the postoperative pain and burning sensation was most likely 
due to a cut of the interdigital nerve with subsequent 
neuroma formation and degenerative arthritis at the base of 
the thumb. The examiner concluded that the injury to the 
nerve was also not avoidable since exploration needed a lot 
of tissue dissection for extraction for a small foreign body. 

Although it is noted that a small branch artery was cut, the 
veteran was informed in November 2001 that injury to the deep 
strictures could occur. Although this was not noted during 
the consent of the second surgery, pursuant to 38 C.F.R. 
§ 17.32, a properly executed VA authorized consent form is 
valid for a period of 60 calendar days. The veteran was made 
aware of the benefits, consequences, and risks  in connection 
with these two surgeries. The medical opinion rendered in 
August 2006 indicated that the surgery was performed with 
proper skill and that the cut to the small arterial branch 
was not harmful and likely not preventable. 

In light of the lack of evidence of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for residuals, foreign body removal from the left hand 
with arthritis as the result of left hand surgery performed 
at the Martinsburg VAMC is not warranted. It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b). As such, the 
preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of a shrapnel wound of the 
left hand with arthritis is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
residuals, foreign body removal from the left hand with 
arthritis is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


